DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 5, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michielli et al. (US 2008/0109039 A1).
Claim 1. Michielli et al. disclose a connector comprising: a first clamping portion (see Fig. 7B inset) comprising: a first passage (recess 304) having a first longitudinal axis (extends into page in Fig. 7B) extending therethrough; a first securing mechanism (locking mechanism 320); a bottom portion having an opening (opening 304o) in communication with the first passage, the first passage being sized to allow a first rod (see “spinal rod” in para. 0089) to be inserted through the opening in the bottom portion; and a first securing element (shoe 312) having a cam surface (surface of shoe 312 in contact with locking mechanism 320 as shown in Fig. 7B), the first securing element being translatably connected to the connector via a retaining pin (see Fig. 7B inset) extending through the first securing element and into a slot (see Fig. 7B inset) formed in the first clamping portion, the first securing mechanism configured to move downwardly (along axis A11) toward the bottom portion to interact with the cam surface to laterally translate the first securing element between a first rod unlocking position and a first rod locking position to releasably secure the first rod in the first passage (see para. 0091; note that shoe 312 moves laterally to the right in addition to downwardly when locking mechanism 320 engages shoe 312); and a second clamping portion (see Fig. 7B inset) comprising: a second passage (recess 306) having a second longitudinal axis (extends into page in Fig. 7B) extending therethrough, the second longitudinal axis being parallel to the first longitudinal axis (see para. 0090), and the second passage being sized to allow a second rod (see “spinal rod” in para. 0089) to be inserted thereinto along the 
Claim 5. Michielli et al. disclose wherein the first securing element is extendible into the first passage (see para. 0091) (Figs. 7A-B). 
	Claim 13. Michielli et al. disclose wherein the first securing mechanism includes a set screw (locking mechanism 320 is a set screw as shown in Fig. 7B) adapted to rotate along a vertical axis (axis A11) and the downward movement of the set screw translates the first securing element in a direction lateral to the vertical axis (see para. 0091; note that shoe 312 moves laterally to the right in addition to downwardly when locking mechanism 320 engages shoe 312) (Figs. 7A-B).
Claim 8. Michielli et al. disclose a connector comprising: a body (body 302) having a bottom surface (bottom surface 302b) extending between a first end (first end 302c) and a second end (second end 302d), the first end comprising: a first securing mechanism (locking mechanism 320) having a first longitudinal axis (axis A11) ; a generally U-shaped first opening (recess 304) extending from the bottom surface, the generally U-shaped first opening being sized to upwardly receive a first rod (see “spinal rod” in para. 0089) extending therethrough along a first axis (extends into page in Fig. 7B); and a securing element (shoe 312) having a cam surface (surface of shoe 312 in contact with locking mechanism 320 as shown in Fig. 7B), the securing element being translatably connected to the connector via a retaining pin (see Fig. 7B inset) extending through the securing element and into a slot (see Fig. 7B inset) formed in the first end, the first securing mechanism adapted to linearly translate the securing element between 12) and adapted to secure the second rod in the second opening independently of the first securing mechanism, wherein the first longitudinal axis is parallel to the second longitudinal axis (see para. 0090) (Figs. 7A-B).
[AltContent: connector]Claim 12. Michielli et al. disclose wherein the securing element is extendible into the generally U-shaped first opening to releasably secure the first rod to the body (see para. 0091) (Figs. 7A-B).










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Michielli et al. (US 2008/0109039 A1) in view of Rezach (US 2007/0270816 A1).
Michielli et al. fail to disclose wherein the second opening is generally circular (claim 10).

It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to modify the second opening of Michielli et al. such that the second opening is generally circular (claim 10), since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing a rod-receiving opening in a connector. In re Dailey and Eilers, 149 USPQ 47 (1966).

Response to Arguments
Applicant’s arguments with respect to Lee et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773